Proceeding pursuant to CPLR article 78 to review a determination of the respondent authority, dated August 16, 1979 and made after a hearing, which found petitioner guilty of certain charges of misconduct and terminated his employment. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The authority’s determination has a rational basis and is supported by substantial evidence. Under the circumstances of this case, the sanction imposed is not so disproportionate' to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J. P., Rabin, Gulotta and O’Connor, JJ., concur.